DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

          3TEAM INVESTMENT CORP. d/b/a EL GRANERO,
                         Appellant,

                                       v.

         ANY TIME ROOFING, GUTTER & SCREENING, LLC,
                          Appellee.

                                 No. 4D21-3100

                                 [June 9, 2022]

   Appeal of a nonfinal order from the County Court for the Fifteenth
Judicial Circuit Court, Palm Beach County; Edward A. Garrison, Judge;
L.T. Case No. 502020SC004529.

  Robert Flavell of Robert Flavell, P.A., for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.